Citation Nr: 1413705	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  99-12 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for a skin disability other than seborrheic dermatitis and pseudofolliculitis barbae.  

2. Entitlement to service connection for a bilateral foot disability, characterized as pes planus and hallux valgus.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to September 1992 and from March 2003 to June 2005. 

This matter is on appeal from an October 1998 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

The Veteran was scheduled to testify before the Board in October 2011, but failed to appear.  Nevertheless, the duty to provide him with the opportunity to testify has been fulfilled, and no further action is required in this regard.  38 C.F.R. § 20.700 (2013).  


FINDING OF FACT

It is at least as likely as not that the Veteran's warts and foot disorders, characterized as bilateral pes planus and hallux valgus, are attributable to active duty service.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a skin disability, diagnosed as warts, has been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).

2.  The criteria for entitlement to service connection for a bilateral foot disability, characterized as pes planus and hallux valgus, has been met. 38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013). 

REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In this case, to the extent it is being adjudicated, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

Service Connection

The Veteran is claiming entitlement to service connection for a bilateral foot disorder, which he has characterized as pes planus, as well as residuals of a bunionectomy on the right foot.  He also asserts that he has a skin disorder that is related to his service in the Southwest Asia Theater of Operations.  However, since he is already service-connected for pseudofolliculitis barbae, seborrheic dermatitis, tinea versicolor, keratosis pilaris and superficial folliculitis, the evidence related to these specific disorders is not relevant to the claim on appeal and will not be considered.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as sensorineural hearing loss and certain heart disorders, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2013).  

Under 38 C.F.R. § 3.303(b) (2013), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); sensorineural hearing loss is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.  However, as the Veteran has not been diagnosed with any of the disorders listed under 38 C.F.R. § 3.309(a) (2013), application of 38 C.F.R. § 3.303(b) (2013) is not warranted.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2013).  

In this case, the Board determines that service connection should be granted for both disorders on appeal.  First, regarding any nonservice-connected skin disorders, the Veteran stated at his VA examination in January 2008 that he experienced itching on his scalp and this itching would develop into warts.  He stated that he would typically go to a doctor to get them frozen off, but they would recur approximately every 9 to 12 months.  This statement is consistent with a prior statement in March 1999 that he was treated for this disorder while on active duty.  

Typically, a veteran is not competent to identify medical disorders because he does not have the requisite medical training to render a diagnosis.  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, the Board believes that warts are a disorder that the Veteran is competent to identify.  Moreover, there is no reason to doubt his credibility when he asserts that he was treated for these disorders while in service.  It is true that the service treatment records do not indicate treatment for warts.  Indeed, the record does not indicate the presence of warts until he underwent treatment for one in February 2007.  However, he did complain of "scaling" of the scalp while on active duty in January 1990.  it is also recognized that the treatment for this disorder is so minor that such treatment would not have been annotated in the service treatment records.  Therefore, when affording the Veteran the benefit of the doubt, it is at least as likely as not that his warts are related to active duty service

Next, the evidence also indicates that service connection is warranted for pes planus and hallux valgus of the feet.  Specifically, at the time of his entrance examination for his second period of active duty in February 2003, he complained of "foot trouble," although he did not specify what kind of foot symptoms he was experiencing.  

Although pes planus and early stage hallux valgus on the right foot was observed at a VA examination in May 1997, neither of these disorders were clinically observed by the examining physician in February 2003.  The Board notes that a veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111, 1132 (West 2002 & Supp. 2013); 38 C.F.R. § 3.304(b) (2013).  Here, while there is clear and unmistakable evidence that these disorders preexisted service, there is insufficient evidence for the Board to establish that these disorders were not exacerbated by his second period of service.  

As such, for service-connection purposes, the Board must presume that the Veteran's pes planus and right foot hallux valgus began, or was at least aggravated by his second period of active duty.  Moreover, at a June 2003 podiatry evaluation, hallux valgus was also observed in the left foot, although to a lesser extent than the right foot.  This is the first indication of hallux valgus in the left foot.  Given this evidence, the Board concludes that it is at least as likely as not that the Veteran's pes planus and bilateral hallux valgus is at least partially attributable to active duty service.  

In light of the above discussion, the Board concludes that the preponderance of the evidence supports the claims for service connection.  At the very least, the evidence is in equipoise.  As such, the appeal is granted.



ORDER


Service connection for a skin disability, diagnosed as warts, is granted.  

Service connection for a bilateral foot disability, characterized as pes planus and hallux valgus, has been met. 




______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


